                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                     )         CASE NO. 1:19CR79
                                              )
                       Plaintiff,             )         JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )
                                              )
MARTIN FANO,                                  )         OPINION & ORDER
                                              )
                       Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court on the Government’s Motion in Limine to exclude

evidence of Defendant’s lawfulness and non-corrupt conduct. (Doc. 22). The Government

argues the Court should bar Defendant from offering evidence of Defendant’s specific “good

acts.” Furthermore, if Defendant intends to introduce certain specific acts, the Government asks

the Court to require Defendant to disclose this evidence in advance of trial.

       Defendant claims the issue is more nuanced that the Government suggests. (Doc. 27).

According to Defendant “evidence relevant to the factual circumstances and background to the

actions” of Defendant is permissible evidence. Defendant does not intend to introduce specific

occasions of good conduct. Rather, Defendant intends to offer more detail surrounding his



                                                  -1-
alleged bad acts.

       The Court agrees with Defendant. As Defendant rightly pointed out, the Government has

charged Defendant with a “scheme to defraud.” The facts and circumstances surrounding the

alleged scheme are highly relevant to the case. Accordingly, the Court will allow the jury to

consider a broad range of pertinent evidence.

       Any concern of the Government may be remedied by a limiting instruction at the time of

the jury charge. Further, the more Defendant seeks to offer “specific acts” as opposed to the

circumstances of the alleged acts, the more inclined the Court may be to sustain the

Government’s objection. Finally, to the extent Defendant’s character becomes relevant, the

Government correctly points out that it may rebut Defendant’s character with its own evidence to

the contrary.

       For the above mentioned reasons, the Court preliminarily DENIES the Government’s

request. Defendant may introduce evidence relevant to the factual circumstances and background

to provide the full context of his alleged actions.

       IT IS SO ORDERED.

                                       s/ Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       United States District Judge

Dated: June 14, 2019




                                                 -2-
